  Case
Case    8:19-cv-00423-WFJ-SPFDocument
     8:15-cv-00011-TPB-CPT     Document 15 Filed
                                      153-17 Filed04/12/19
                                                   02/11/20 Page
                                                             Page1 1ofof1 1PageID
                                                                            PageID484
                                                                                   1767

                                             This is actually docket document 15.
